TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00485-CV


                                     In re James B. Peplinski


                                         J. T., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
          NO. 22-0193, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of J. T. The subject of this

proceeding is James B. Peplinski, appellant’s attorney.

               Appellant filed her notice of appeal on August 9, 2022, and her brief was due

September 26, 2022. On October 7, 2022 we ordered counsel to file appellant’s brief no later

than October 16, 2022. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that James B. Peplinski shall appear in person

before this Court on Friday, October 28, at 9:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

County, Texas, to show cause why he should not be held in contempt and have sanctions
imposed for his failure to obey our October 7, 2022 order. This order to show cause will be

withdrawn and Peplinski will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief on or before October 26, 2022.

               It is ordered on October 20, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                                2